UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6917



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


JAMES WILLIAMS,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
90-72-K)


Submitted:   October 7, 1999                 Decided:   October 14, 1999


Before MURNAGHAN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Williams, Appellant Pro Se. Robert Reeves Harding, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Williams appeals the district court’s orders dismissing

his motion for reduction of his term of imprisonment pursuant to 18

U.S.C.A. § 3582(c)(2) (West Supp. 1999) and denying his motion to

reconsider under Fed. R. Civ. P. 59(e).   We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

United States v. Williams, No. CR-90-72-K (D. Md. Apr. 29 & June 7,

1999).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s denial of Williams’ motion for
reconsideration is dated June 3, 1999, the district court’s records
show that it was entered on the docket sheet on June 7, 1999.
Pursuant to Rules 58 and 79(a) of the Federal Rules of Civil
Procedure, it is the date that the judgment or order was entered on
the docket sheet that we take as the effective date of the district
court’s decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35
(4th Cir. 1986).


                                  2